Citation Nr: 1119124	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable rating for hypertension.





ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's diabetes mellitus has been treated with insulin and a restricted diet; it has not required regulation of her activities.

2.  Throughout the initial evaluation period, the Veteran's hypertension has been manifested by diastolic pressure of less than 100 and systolic pressure of less than 160.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.119 Diagnostic Code 7913 (2010).

2.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104 Diagnostic Code 7101 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in June 2007, September 2007, and October 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her original service connection claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the June and September 2007 notice letters informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for diabetes mellitus and hypertension.  Service connection was awarded in a November 2007 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and her representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling throughout the entire appeal period, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  The next higher rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent rating.  A 100 percent rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  See Note (1).  In this case, the Veteran has separate compensable ratings for diabetic nephropathy, arterial hypertension, peripheral neuropathy of all extremities.  The medical evidence shows no additional noncompensable complications.  Specifically, the January 2010 VA examination report addresses all complications of the Veteran's diabetes, and there are no additional noncompensable complications.

With regard to whether a higher rating is warranted for diabetes mellitus, the medical evidence of record demonstrates that the Veteran's diabetes is manageable by restricted diet and medication and/or insulin.  A November 2007 treatment record from MACH Family Health Center indicates that the Veteran was exercising regularly and trying to walk every day.  The Veteran was also noted to be on medication for her diabetes.  In December 2007 the Veteran submitted a statement which indicates that her endocrinologist was considering placing her on insulin because the oral medication was not working.  

A January 2008 medical record from the MACH Clinic indicates that the Veteran was pregnant.  It was also noted that she was placed on insulin.  In February 2008 the Veteran submitted a statement indicating that she was now taking insulin for her diabetes mellitus.  

A February 2009 VA examination report notes that the Veteran stated that she has frequent ketoacidotic and hypoglycemic reactions.  It was also noted that she is not currently on any restrictions of her activity due to her diabetes.  She is currently being treated with oral hypoglycemic and insulin.  She denied any other symptoms.  The Veteran reported that her last eye examination was normal.  There were no neurological problems and no bowel or bladder impairment.  The examiner noted that her diabetes was poorly controlled.  

A March 2009 private family practice note indicates that the Veteran's pregnancy was complicated by her diabetes, but she is now six months post-partum.  She has been exercising regularly and eating a healthy diet.  She lost 80 pounds since the successful conclusion of her pregnancy and had no complaints.  She was on oral medications and large doses of insulin.  

An August 2009 private family practice note indicates that the Veteran was hospitalized due to high blood sugar.  She indicated that she was supposed to enter a class to help her better manage her diabetes.  She denied signs and symptoms of hypoglycemia.  A September 2009 private family practice medical record indicates that the Veteran is not currently exercising; she was exercising in the past and lost more than 60 lbs. in the past year, but now she is noncompliant with diet and exercise.

In order to receive a higher, 40 percent rating, there must be evidence that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  None of the medical evidence shows that the Veteran has been restricted in her activities.  To the contrary, she has been encouraged to exercise, and she has done so intermittently throughout the appeal period.  Without a showing of regulation of activities, a higher 40 percent rating is not warranted for the Veteran's diabetes.  

The Board acknowledges that in her notice of disagreement, the Veteran indicated that she lost her job because she took so much time off for her medical appointments for her diabetes.  However, as indicated above, the medical evidence does not substantiate such severity of the disability.  While the Veteran's diabetes has been uncontrolled, the medical evidence of record shows that this is mostly due to noncompliance and not because the disability is so severe.  The Veteran admitted to being noncompliant with diet and exercise and she has been counseled regarding the importance of both.  As such, the Veteran's statement that she is unemployed and unable work due to her diabetes is not credible.  Instead, the objective medical evidence of record, which shows that her diabetes is treated with insulin, restricted diet and oral medication, but does not show the need for restriction of activities, is accorded greater probative value.  Accordingly, the claim is denied.

	II.  Hypertension

Service connection for hypertension was granted in a November 2007 rating decision.  A noncompensable evaluation was assigned for the entire initial evaluation period under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

There are three Notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

After review of the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's hypertension.  In this regard, there is absolutely no medical evidence of blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, which are the criteria necessary to demonstrate a 10 percent rating.  The Veteran asserts that her blood pressure is not controlled by her medication.   

The medical evidence of record shows that in February 2007 the Veteran's blood pressure was 129/81.  Another February 2007 private medical record indicates that the her blood pressure was 115/63.  In March 2007 the Veteran's blood pressure was 124/61.  In April 2007 the Veteran's blood pressure was 129/80.  In November 2007 the Veteran's blood pressure was 109/69.  In January 2008 the Veteran's blood pressure was 129/83.  

At a February 2009 VA examination the Veteran's blood pressure was 113/75.  At another February 2009 VA examination the Veteran stated that since December 2007 her blood pressure medications have been keeping her hypertension fairly well controlled.  She denied chest pain, shortness of breath, dizziness, or other related symptoms.  She denied symptoms of heart disease.  Electrocardiogram (EKG) revealed normal sinus rhythm with moderate voltage criteria of the left ventricular hypertrophy.  

In March 2009 the Veteran's blood pressure was 136/89.  In August 2009 the Veteran's blood pressure was 120/86.  In July 2009 her blood pressure was 117/70.  

As reflected by the medical evidence listed above, the Veteran's diastolic pressure has been no more than 89.  It was never predominantly 100 or more.  Likewise, the systolic pressure was never 160 or more.  Instead, it was, at most, 136.  As such, it cannot be stated that systolic pressure was predominantly 160 or more.  Therefore, a compensable rating is not warranted for the Veteran's hypertension.




	III.  Other Considerations

In reaching the decisions above regarding the increased initial rating claims, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned 20 percent for the Veteran's diabetes mellitus and the currently assigned noncompensable rating for the Veteran's hypertension are appropriate for the entire initial evaluation period.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's diabetes mellitus and his hypertension.  The Veteran's discrete manifestations of the service-connected disabilities are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An initial compensable rating for hypertension is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


